Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on October 13, 2022. 

Status of Claims
Claims 1, 4-12, 15-17, 19, and 20 are amended. Claim 21 is newly added. Claims 1-21 are pending in the application. 

Priority
The priority date that has been considered for this application is March 16th, 2020.  

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

(B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claim 1 recites (lines 4-5) “that does not include platform-specific information or platform-specific attributes”.  The claimed features are not described in the specification of the application. In the Remarks filed 10/13/2022, Applicant cited para [0047, 0034, 0048] as support for the amendment features, these paragraphs just describe platform-agnostic configuration, no mention of (platform-agnostic configuration) that does not include platform-specific information or platform-specific attributes. Claims 12, 20, and 21 recite those same features as claim 1, and are rejected for the same reason. Dependent claims 2-11, and 13-19 are rejected for the same reason because of their dependencies from their respective independent claims. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, and 11-14, 17- 21 are rejected under 35 U.S.C. 103 as being unpatentable over DeCoteau (US 20130054812 A1, hereinafter, “DeCoteau”) in view of SHOAVI et al (US 20160246594 A1, hereinafter, “SHOAVI”). 

Regarding claim 1 (Currently Amended), DeCoteau teaches A method comprising: 
obtaining a platform-agnostic application configuration corresponding to a given application, the platform-agnostic application configuration comprising a plurality of application components defined using a platform-agnostic configuration language that does not include platform-specific information or platform-specific attributes (e.g. para [0097], “FIG. 4 illustrates a process 400 for dynamically assembling an application for execution on a first device from a platform-independent application configuration. ….” para [0098], “In an operation 402, the receiving device 100 receives an application configuration…” para [0113] discloses the platform-independent application configuration comprises a plurality of application components. para [0047], “…the application configuration may also be communicated using any appropriate format such as a word processing document, one or more database entries, a plaintext document, an HTML/XML page, and/or other formats that can include at least the metadata and the one or more URLs included in the application configuration. …” wherein the HTML/XML reads on a platform-agnostic configuration language); 
the platform-agnostic configuration language [[that]] can be interpreted by a plurality of system-specific application platforms to dynamically render different platform-specific versions of the given application[[s]] at runtime, wherein each platform-specific version of the given application is dynamically rendered based on the same platform-agnostic configuration language (e.g. para [0097], “FIG. 4 illustrates a process 400 for dynamically assembling an application for execution on a first device from a platform-independent application configuration. ….” para [0099], “In operation 404, the receiving device 100 accesses the resources identified in the application configuration are accessed…” para [0101], “… For example, a markup language parsing module may parse RML strings included in one or more application resources identified in the associated application configuration. The layout module of the assembling module 133 may prepare and/or render the application for display based upon the parsed markup language and other application resources. …”); and 
the different platform-specific versions of the given application[[s]] include platform-specific attributes generated by interpreting the same platform-agnostic configuration language used to define the plurality of application components, such that the different platform-specific versions of the given applicationcomprise at least one of different layouts, different functionalities, and different content (e.g. para [0061], “A system variable may be an embeddable variable reference that is not specific to the particular instance of the application configuration or application being assembled. …” also refer to para [0067]);
based on the platform-agnostic application configuration for the given application, generating, by a computing device using a system-specific application platform, [[an]] a platform-specific version of the given application at runtime, the platform-specific version of the given application comprising a platform-specific interpretation of the platform-agnostic application configuration for the given application (e. g. para [0101], “ In an operation 406, the assembling module 133 of the RTE module 130 may assemble the application for execution based on the application resources. The assembling module 133 may assemble the application resources and may provide layout and scripting functionality for the application. …” also refer to para [0097] wherein dynamically assembling reads on at runtime); 
rendering, by the computing device, the platform-specific version of the given application at runtime (e.g. para [0102], “In an operation 408, the receiving device 100 may execute the assembled at the device 100. ….”);
DeCoteau does not appear to explicitly teach 
based on one or more configuration updates that are associated with the platform-agnostic application configuration for the given application and that are agnostic to an operating environment of the computing device, generating, by the computing device, an updated platform- specific version of the given application without the computing device compiling or installing new or updated software code for the updated platform-specific version of the given application, the updated platform-specific version of the given application comprising the platform-specific version of the given application modified to reflect the one or more configuration updates.
However, in analogous art SHOAVI teaches 
based on one or more configuration updates that are associated with the platform-agnostic application configuration for the given application and that are agnostic to an operating environment of the computing device (para [0065], “On Step 234, after the app is invoked, the app may transmit a request to a server to receive updated modifiable configurations…” wherein the modifiable configurations are about enabling or disabling the wrapped functions and are irrelevant to operating environment), generating, by the computing device, an updated platform- specific version of the given application without the computing device compiling or installing new or updated software code for the updated platform-specific version of the given application, the updated platform-specific version of the given application comprising the platform-specific version of the given application modified to reflect the one or more configuration updates (para [0066], “…if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on generating an updated application without compiling or installing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of DeCoteau with the invention of SHOAVI because it may provide the effect of overcoming the prior art challenges as suggested by SHOAVI (see [0036]).

Regarding claim 2 (Original), DeCoteau as modified by SHOAVI teaches The method of claim 1, DeCoteau further teaches wherein the plurality of application components comprises at least one of data objects, application layouts, rules, and actions (e.g. para [0067], “… In some implementations, a widget may also be represented by a RenderableDataItem object”).

Regarding claim 3 (Previously Presented), DeCoteau as modified by SHOAVI teaches The method of claim 1, DeCoteau further teaches wherein the plurality of system-specific application platforms comprises application platforms supported by at least one of different hardware environments and different software environments (e.g. para [0061], “A system variable may be an embeddable variable reference that is not specific to the particular instance of the application configuration or application being assembled.” wherein the system may be hardware or software or both hardware and software).

Regarding claim 6 (Currently Amended), DeCoteau as modified by SHOAVI teaches The method of claim 1, DeCoteau further teaches further comprising: modifying at least a portion of the platform-agnostic application configuration to yield the one or more configuration updates (e.g. para [0020], “… In some examples, the application configuration may specify replacements for one or more of the built-in features. In some examples, an application configuration may specify an alternate feature to be used instead of the default feature for the application. For example, the application configuration may include a URL identifying a location at which a resource including the alternative feature may be available…”);  
SHOAVI further teaches
based on the one or more configuration updates, dynamically rendering the updated platform-specific version of the given application (para [0066], “On Step 240, during runtime of the application program, if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on rendering an updated application. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 7 (Currently Amended), DeCoteau as modified by SHOAVI teaches The method of claim 6, SHOAVI further teaches wherein modifying at least a portion of the platform-agnostic application configuration comprises modifying the platform-agnostic configuration language definition of one or more application components of the plurality of application components, the one or more application components comprising at least one of an application object, an object definition, an object action, and an application layout describing a user interface associated with the application (para [0034], “…wherein each wrapper is configured to selectively enable and disable invocation of the wrapped function during runtime of the application program based on modifiable configurations, without requiring re-deployment of the application program.” For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 8 (Currently Amended), DeCoteau as modified by SHOAVI teaches The method of claim 1, SHOAVI further teaches wherein generating the updated platform- specific version of the given application comprises: interpreting the one or more configuration updates at runtime using the system-specific application platform at the computing device (para [0066], “On Step 240, during runtime of the application program, if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on interpreting the updates. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 9 (Currently Amended), DeCoteau as modified by SHOAVI teaches The method of claim 8, SHOAVI further teaches wherein generating the updated platform- specific version of the given application comprises: applying, by the computing device, the one or more configuration updates to the platform-specific version of the given application at runtime without compiling or installing new or updated software code (para [0034], “…wherein each wrapper is configured to selectively enable and disable invocation of the wrapped function during runtime of the application program based on modifiable configurations, without requiring re-deployment of the application program.” wherein the modifiable configurations indicate configuration updates);  and 
dynamically rendering the updated platform-specific version of the given application at runtime (para [0066], “On Step 240, during runtime of the application program, if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on rendering an updated application). 
For motivation to combine, please refer to office action regarding claim 1.

Regarding claim 11 (Currently Amended), DeCoteau as modified by SHOAVI teaches The method of claim 1, SHOAVI further teaches 
wherein generating the platform-specific version of the given application comprises interpreting the plurality of application components and dynamically rendering the platform-specific version of the given application based on the interpreted plurality of application components (para [0062], “On Step 230, modifiable configurations, such as SC CONFIG 150 of FIG. 1B, are defined for selectively enable and disable invocation of the wrapped functions. The modifiable configurations may be retained in a server and transmitted to computing devices in which the app is executed….” wherein the functions read on application components. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 12 (Currently Amended), it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 12. Note that, DeCoteau teaches A system comprising: one or more processors; and a computer-readable storage medium having stored thereon instructions that, when 30executed by the one or more processors (Abstract, Fig. 1): 

Regarding claim 13 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 14 (Original), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 17 (Currently Amended), DeCoteau as modified by SHOAVI teaches The system of claim 12, DeCoteau further teaches the computer-readable storage medium having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to: 
modify at least a portion of the platform-agnostic application configuration to yield the one or more configuration updates (e.g. para [0020], “… In some examples, the application configuration may specify replacements for one or more of the built-in features. In some examples, an application configuration may specify an alternate feature to be used instead of the default feature for the application. For example, the application configuration may include a URL identifying a location at which a resource including the alternative feature may be available…”); and 
SHOAVI further teaches
based on the one or more configuration updates, dynamically render the updated platform-specific version of the given application at the system without compiling or installing new or updated software code for the updated platform-specific version of the given application (para [0034], “…wherein each wrapper is configured to selectively enable and disable invocation of the wrapped function during runtime of the application program based on modifiable configurations, without requiring re-deployment of the application program.” wherein the modifiable configurations indicate configuration updates. For motivation to combine, please refer to office action regarding claim 1);  

Regarding claim 18 (Previously Presented), it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 19 (Currently Amended), it recites same features as claim 11, and is rejected for the same reason.

Regarding claim 20 (Currently Amended), it is directed to A non-transitory computer-readable storage medium disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 20. Note that, DeCoteau teaches A non-transitory computer-readable storage medium comprising instructions (Abstract, Fig. 1):

Regarding claim 21 (New), DeCoteau teaches A method comprising: 
obtaining a single platform-agnostic application configuration comprising a plurality of application components that can be interpreted by a plurality of system-specific application platforms to dynamically render a plurality of platform-specific applications at runtime (e.g. para [0097], “FIG. 4 illustrates a process 400 for dynamically assembling an application for execution on a first device from a platform-independent application configuration. ….” para [0098], “In an operation 402, the receiving device 100 receives an application configuration…” para [0113] discloses the platform-independent application configuration comprises a plurality of application components.), the plurality of platform-specific applications comprising at least one of different layouts, different functionalities, and different content (e.g. para [0061], “A system variable may be an embeddable variable reference that is not specific to the particular instance of the application configuration or application being assembled. …” also refer to para [0067], “…For example, the widget module may be able to assemble and/or render both generic elements (e.g., a text box, a button, a drop-down list, a menu, a toolbar, a link, a window, etc.) as well as application-specific or platform-specific elements (e.g., a biometric input, feature recognition input, etc.). In some implementations, a widget may also be represented by a RenderableDataItem object”), wherein: 
the single platform-agnostic application configuration used to dynamically render each platform-specific application of the plurality of platform-specific applications is the same (e.g. para [0008], “One aspect of this disclosure relates to a system and method for dynamically assembling an application for execution on a first device from a platform-independent application configuration received from a second device. A Real-time Application Rendering Engine (RARE) may be capable of building, at near real-time, native applications.” wherein the native applications read on the plurality of platform-specific applications and are built based on the same platform-independent application configuration); and 
the single platform-agnostic application configuration does not include platform- specific information or platform-specific attributes (e.g. para [0008], “One aspect of this disclosure relates to a system and method for dynamically assembling an application for execution on a first device from a platform-independent application configuration 
received from a second device. …”);
based on the single platform-agnostic application configuration, generating, by a computing device using a system-specific application platform, an application at runtime, the application comprising a platform-specific interpretation of the single platform-agnostic application configuration (e. g. para [0101], “ In an operation 406, the assembling module 133 of the RTE module 130 may assemble the application for execution based on the application resources. The assembling module 133 may assemble the application resources and may provide layout and scripting functionality for the application. …” also refer to para [0097] wherein dynamically assembling reads on at runtime); 
rendering, by the computing device, the application at runtime (e.g. para [0102], “In an operation 408, the receiving device 100 may execute the assembled at the device 100. ….”); 
DeCoteau does not appear to explicitly teach 
based on one or more configuration updates associated with the single platform-agnostic application configuration and that are agnostic to an operating environment of the computing device, generating, by the computing device, an updated application without the computing device compiling or installing new or updated software code for the updated application, the updated application comprising the application modified to reflect the one or more configuration updates.
However, in analogous art SHOAVI teaches 
based on one or more configuration updates associated with the single platform-agnostic application configuration and that are agnostic to an operating environment of the computing device (para [0065], “On Step 234, after the app is invoked, the app may transmit a request to a server to receive updated modifiable configurations…” wherein the modifiable configurations are about enabling or disabling the wrapped functions and are irrelevant to operating environment), generating, by the computing device, an updated application without the computing device compiling or installing new or updated software code for the updated application, the updated application comprising the application modified to reflect the one or more configuration updates (para [0066], “…if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on generating an updated application without compiling or installing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of DeCoteau with the invention of SHOAVI because it may provide the effect of overcoming the prior art challenges as suggested by SHOAVI (see [0036]).

Claims 4-5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeCoteau in view of SHOAVI as applied to claims 1 and 12 respectively, in further view of ARIANS et al (US 20170185395 A1, hereinafter, “ARIANS”). 

Regarding claim 4 (Currently Amended), DeCoteau as modified by SHOAVI teaches The method of claim 1, but does not appear to explicitly teach wherein the platform-specific version of the given application comprises a domain-specific application having at least one of application requirements, rules, modules, and data objects associated with a specific domain, however, this is taught by analogous art ARIANS (e.g. para [0021], “The application 102 includes a web application, which may include user interface applications, content access application, collaborative applications, enterprise applications...” where enterprise applications read on modules associated with a specific domain and hence domain-specific).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of ARIANS so that the technique may be applied to various types of applications as suggested by ARIANS (see [0021]).

Regarding claim 5 (Currently Amended), DeCoteau as modified by SHOAVI teaches The method of claim 1, but does not appear to explicitly teach wherein the different platform-specific versions of the given application[[s]] comprise at least one of different domain-specific applications and variations of one or more domain-specific applications, however, this is taught by analogous art ARIANS (e.g. para [0021] as cited for claim 4 teaches domain-specific applications, para [0020], “…The application 102 includes an application identifier 106 and an application version 108. …” wherein application version indicates variations of domain-specific applications. For motivation to combine, please refer to office action regarding claim 4).

Regarding claim 15 (Currently Amended), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 16 (Currently Amended), it recites same features as claim 5, and is rejected for the same reason.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeCoteau and SHOAVI as applied to claim 1, in further view of Young (US 20140032581 A1, hereinafter, “Young”).

Regarding claim 10 (Currently Amended), DeCoteau as modified by SHOAVI teaches The method of claim 1, DeCoteau teaches defining configuration using the platform- agnostic configuration language (para [0047] as cited for claim 1, wherein the HTML/XML reads on a platform-agnostic configuration language), but does not appear to explicitly teach wherein the plurality of application components comprises data objects and object schema definitions (defined using the platform- agnostic configuration language), the method further comprising dynamically generating one or more of the object schema definitions based on a context associated with one or more of the data objects, the context comprising at least one of a relationship between at least two data objects, one or more application modules associated with one or more requested operations, and an object state associated with one or more data objects.
However, in analogous art, Young teaches 
wherein the plurality of application components comprises data objects and object schema definitions (defined using the platform- agnostic configuration language) (para [0023], “…The relationships module 214 may be configured to add explicit definitions of relationships into elements in a hierarchical data schema that was created based on a relational data model…”), the method further comprising dynamically generating one or more of the object schema definitions based on a context associated with one or more of the data objects, the context comprising at least one of a relationship between at least two data objects, one or more application modules associated with one or more requested operations, and an object state associated with one or more data objects (para [0030], “…where the schema builder 410 of FIG. 4 accesses a relation data model and automatically generates a hierarchical data schema (e.g., an XML schema) based on the relational data model at operation 520. The generated hierarchical data schema may comprise a subject element that includes an explicitly defined relationship aspect…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Young so that it provides techniques that “may be utilized beneficially with various other products” (Young, para [0039]).

Response to Arguments
Applicant's arguments regarding art rejections filed 10/13/2022 have been fully considered and are moot upon new grounds of rejections made in this office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192/2194